Citation Nr: 1625721	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-28 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to March 1978 and from February 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and May 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2015 remand, the Board sought the Veteran's post-service treatment records from Eglin Air Force Base, as he had testified as to audiological testing and psychological treatment there as a civilian following his separation from service.  While on remand, the AOJ obtained the VA treatment records from the Eglin Community Based Outpatient Clinic (CBOC) in November 2015.  The AOJ also attempted to call the hospital at Eglin Air Force Base regarding the post-service civilian treatment records in November 2015, but the email correspondence indicates that there was some difficulty in reaching anyone.  However, there is no indication of either a negative response from the hospital at Eglin Air Force Base or any follow-up requests from the AOJ as required by 38 C.F.R. § 3.159(c)(1).  Therefore, remand is required for further attempts to secure the Veteran's post-service records from Eglin Air Force Base for treatment as a civilian.  

Moreover, the VA's Gulf Coast Healthcare System attempted to call the Veteran regarding scheduling audiological and psychological VA examinations in November 2015.  Ultimately, the examinations were never scheduled.  The Veteran requested that these VA examinations be rescheduled in a March 2016 statement, reporting that he had responded to these calls.  The December 2015 VA treatment records verify that the Veteran did in fact return the phone call from the VA's Gulf Coast Healthcare System.  However, there is no indication that any attempt was made to reschedule him.  Therefore, remand is also required to schedule the VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder and hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for the results of any audiological testing done while he was a civilian employee of the Air Force at Eglin Air Force Base, as well as any psychiatric treatment received at Eglin Air Force Base.

All attempts and responses should be documented in the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology and noise exposure.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

If the Veteran is found to have hearing loss in either ear, the examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the hearing loss is causally or etiologically related to his military service, including noise exposure therein.  

In rendering this opinion, the examiner should discuss the medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current psychiatric disorders that have been present since the Veteran filed his claim in March 2010 or within close proximity thereto.  He or she should specifically address whether the Veteran has or has had PTSD and/or an adjustment disorder.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder began during service or is otherwise causally or etiologically related to the Veteran's military service.  

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile miliary activity.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


